DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-10 are pending; Claim 9 is withdrawn from consideration. 

Information Disclosure Statement
The information disclosure statement filed on August 20, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Based on the review of the instant specification, the above units have been interpreted as a hardware processor and a memory configured to perform the claimed functions (pages 32 and 33). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bresch et al. (US 2014/0235976), hereinafter “Bresch”, in view of Roenneberg et al. (US 2009/0012409), hereinafter “Roenneberg”, and McCombie et al. (US 2016/0345844), hereinafter “McCombie”. 
Re Claims 1 and 3, Bresch discloses a biological information recording apparatus comprising: 
a first acquisition unit configured to acquire 5biological information detected by a biological sensor, wherein the biological information is a blood pressure of the living body (para. [0009], [0051], a vital sign processor 30 that processes said vital sign information signal measured by a sensor attached to a subject to obtain a vital sign of said subject, i.e. to obtain the blood pressure for which the signal output by the sensor 10 may need to be processed or may already contain this information); 
a second acquisition unit configured to acquire motion information of a living body detected by a motion sensor (para. [0052], an imaging unit 40 is provided for obtaining image data of at least an imaging region 41 containing said sensor 20, para. [0054], an image analysis unit 50 for detecting motion of a marker 20 attached to said sensor 10 from said image data obtained by said imaging unit 40.); 
a first determination unit configured to determine whether or not the biological information has varied 10outside of a preset normal range (para. [0055], an alarm unit 60 for generating and outputting an alarm signal based on the measured vital sign information signal and/or obtained vital sign and on the detected motion of said marker 20. The alarm unit 60 may be a processor for processing said signals to determine if an alarm shall be generated and outputted or not, para. [0056], an alarm is generated if the vital sign information signal and/or the vital sign fulfills a predetermined first condition, which may be 
a processor configured to output an alarm, if the biological information has varied outside of the normal range and if the motion information of the living body is not detected in a period 15corresponding to a variation period of the biological information, and fail to record the biological information, if the biological information has varied outside of the normal range and if the motion information of the living body is detected in the period corresponding to the 20variation period of the biological information (para. [0055], [0056], an alarm unit; para. [0059], [0061], the alarm unit 60 generates and outputs an alarm signal if the measured vital sign information signal and/or obtained vital sign fulfills a first condition, wherein the output of said alarm signal is suppressed if the detected motion of said marker fulfills a second condition. For instance, if the marker has been moved more than ‘allowed’ by said second condition an alarm is not outputted even if the first condition is met; para. [0065], motion data is used in alarm unit to reduce the false alarm probability, para. [0086], If the movement intensity is beyond a certain threshold the unreliable NIBP measurement results will be discarded and no alarm will be raised). 
Bresch also discloses informing the monitoring person which threshold has been met (para. [0056], whether the lower limit or the upper limit of the vital sign) via on a display so that the patient can receive a certain medical treatment (para. [0056]). 
Bresch is silent regarding a recordation control unit configured to record the biological information, if the biological information has varied outside of the normal range and if the motion 
Bresch discloses the biological information being a blood pressure (para. [0051]) measured non-invasively (para. [0086]), but is silent regarding the biological information being a blood pressure of the living body detected for each pulse along with a heartbeat, wherein the biological information is a waveform that changes in synchronization with a cardiac or respiratory cycle of the living body and that is continuously detected. 
However, Roenneberg discloses a method and a measuring device for determining blood pressure with precision and reproducibility (abstract, para. [0010]). Roenneberg discloses that the accuracy of blood pressure measurement can be affected by the patient’s movement and therefore teaches filtering out the blood pressure measurements from being recorded in the case of large movements (para. [0010], The pressure signals recorded outside the position, movement, and/or acceleration tolerance ranges may not even be written in the memory. The immediate analysis of the pressure signals in regard to their recording conditions reduces the quantity of data to be processed later when determining the blood pressure from the pressure signals, [0013]). Roenneberg teaches selective recording of blood pressure measurements depending on the preset conditions for efficient analysis of the blood pressure later on and saving the memory space by keeping the measured data smaller. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bresch, by adding a recordation control unit configured to record the biological information, if the biological information has varied outside of the normal range and if the motion information of the living body is not detected in a period 15corresponding to a variation period of the biological information, as taught by Roenneberg, for the purpose of selectively recording the blood pressure measurements depending on the preset conditions for efficient analysis of the blood pressure later on and saving the 
Roenneberg is silent regarding the biological information being a blood pressure of the living body detected for each pulse along with a heartbeat, wherein the biological information is a waveform that changes in synchronization with a cardiac or respiratory cycle of the living body and that is continuously detected. 
However, McCombie discloses a body worn system for continuous, non-invasive measurement of blood pressure (abstract) and teaches that the blood pressure of the living body is detected for each pulse along with a heartbeat, wherein the biological information is a waveform that changes in synchronization with a cardiac or respiratory cycle of the living body and that is continuously detected (para. [0026]-[0030] discloses different cardiac parameters determined for each contraction of the individual’s heart and continuously calculating the blood pressure using such cardiac parameters). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bresch as modified by Roenneberg, by using McCombie’s biological sensor and signal processing method to acquire biological information being a blood pressure of the living body detected for each pulse along with a heartbeat, wherein the biological information is a waveform that changes in synchronization with a cardiac or respiratory cycle of the living body and that is continuously detected, as taught by McCombie, for the purpose of continuous monitoring of the blood pressure (para. [0009]). 
Re Claim 2, Bresch discloses the 25recordation control unit comprises: 
a start unit configured to start recording of the biological information (para. [0086] discloses obtaining the unreliable NIBP measurement results before discarding it, which reads on “start recording of the biological information”); and 
a deletion unit configured to delete the biological information recorded if the motion information of the living body is detected in the period corresponding to the 5variation period of the discarded and no alarm will be raised).  
Bresch discloses generating an alarm signal if the biological information varies outside of the normal range (para. [0059], [0061], the alarm unit 60 generates and outputs an alarm signal if the measured vital sign information signal and/or obtained vital sign fulfills a first condition, wherein the output of said alarm signal is suppressed if the detected motion of said marker fulfills a second condition.)
Bresch is silent regarding the start unit configured to start recording of the biological information if the biological information varies- 37 - outside of the normal range. 
However, Roenneberg discloses a method and a measuring device for determining blood pressure with precision and reproducibility (abstract, para. [0010]). Roenneberg discloses that the accuracy of blood pressure measurement can be affected by the patient’s movement and therefore teaches filtering out the blood pressure measurements from being recorded in the case of large movements (para. [0010], The pressure signals recorded outside the position, movement, and/or acceleration tolerance ranges may not even be written in the memory. The immediate analysis of the pressure signals in regard to their recording conditions reduces the quantity of data to be processed later when determining the blood pressure from the pressure signals, [0013]). Roenneberg teaches selective recording of blood pressure measurements depending on the preset conditions for efficient analysis of the blood pressure later on and saving the memory space by keeping the measured data smaller. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bresch as modified by Roenneberg and McCombie, by configuring the start unit to start recording of the biological information if the biological information varies- 37 - outside of the normal range, as taught by Roenneberg, for the purpose of selectively recording the blood pressure measurements 
Re Claim 4, Bresch as modified by Roenneberg and McCombie discloses the claimed invention substantially as set forth in claim 1. 
Bresch discloses that10that the motion information of the living body is a motion of the living body detected by an imaging unit 40 (para. [0052], camera, video camera), a marker 20 (para. [0050], [0053]), and an imaging analysis unit 50 (para. [0054]).  
Bresch is silent regarding the motion detected by an acceleration sensor. 
	However, Roenneberg further discloses an orientation detection unit detecting acceleration of the body part, where the movement information is used to enhance precise determination of the blood pressure (para. [0010]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bresch’s motion sensor and motion analysis, to include Roenneberg’s acceleration sensor and detecting the motion of the living body via the acceleration sensor, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Bresch’s motion sensor and motion analysis and Roenneberg’s acceleration sensor and motion analysis perform the same general and predictable function, the predictable function being obtaining the movement information of a person and analyzing if the movement range exceeds a certain threshold. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Bresch’s motion sensor by replacing it with Roenneberg’s acceleration sensor. Thus, the simple 
Re Claims 7, 8, and 10, Claims 7, 8, and 10 are rejected under substantially the same basis as claim 1. Bresch discloses a non-transitory computer-readable recording medium that stores therein such a computer program product, which, when executed by a processor, causes the method steps to be performed (para. [0017]). Bresch discloses a biological sensor and a motion sensor as cited above in claim 1. 


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ukawa (US 20160213332) discloses display section changing the display color to notify a doctor in the case where the respiration-induced blood pressure fluctuation has an abnormal pressure value (para. [0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, May 8, 2021Examiner, Art Unit 3792



/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792